DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “offboard server” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: “an offboard server” is not shown.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1 for “a control unit configured to” and “a communication device configured to” that uses generic terms indicating functions as “control unit” and “communication device” without structural terms along with functional phrase, “configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 2 and 9, the phrase, “recognize early on...calculated in the future…” does not distinctly set forth what exactly as early on referring nor does not it set forth when or what related to calculated in the future” as thus are deemed to indefinite as early on related to future are deemed to be relative term in terms of degree for “early on” and “future” as to uncertain indefinite.  Appropriate further distinctly set forth is required.  Please also see MPEP 2173.05(b) for relative terms in degree.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 – 12 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Knockeart et al, US Pat Pub No. 2003/055542.

Regarding claims 1, 7 and 10, Knockeart et al shows a driver assistance system for a vehicle body (See at least Para 0071 for vehicle information system for vehicle 100 as also shown on figure 1) having: 

a communication device configured to receive data including an off board trajectory from an off board server (See at least figure 2 for transceiver 254 receiving server system input from server 125 as also on figure 15B, step 1563 for send planned route to vehicle along with step 1564 close communication with vehicle),
the control unit is configured to calculate an onboard trajectory for the vehicle based on sensor data (See at least Para 0312 - 0312 for in vehicle system control unit performs shortest route trajectory search using GPS/DGPS utilizing historical gps sensor data when signal is lost in garage on Para 0242- 0244); 
the control unit is configure to replace the onboard trajectory for the vehicle with the off board trajectory received from the server (See at least Para 0246 for once the communication established with server along with GPS correction data with route update from server also on Para 0021).


Regarding claims 2 and 9, Knockeart et al shows the control unit is configured to recognize early on that no board trajectory can be calculated in future with sufficient reliability based on sensor data and not possible (See at least Para 0242 for vehicle relies gps location estimation prior reaching the starting 

	Regarding claim 3, Knockeart et al shows the off board trajectory includes information regarding, the orientation of the vehicle, absolute position data of the vehicle (See at least Para 0088 for vehicle starting latitude and longitude), the route to be driven (See at least Para 0090 for panned route 800), speeds to be driven at (See at least Para 0026 and 0027 for server based route with speed of the route to be driven at) or the time required for the route to be driven ( See at least Para 0089 for shortest expected travel time for route).

Regarding claim 5, Knockeart et al shows the control unit is configured to instruct the communication device to request the off board trajectory from the server (See at least Para 0244 – 0246 for off board trajectory from server is requested ) 


Regarding claim 6, Knockeart et al shows a navigation device (See at least Para 0168 for map information stored in the in vehicle database 432 also on figure 5), the navigation device includes map material (See at least Para 0168 for the map information stored within the in vehicle database 432), the map material comprise a map based trajectory (See at least Para 0151 for database 432 includes trajectory from map information obtained), 
the control unit configured to compare the map based trajectory of map material with the server's off board trajectory (See at least Para 0291 for gps based route received compared with dead reckoning estimated for route implemented within in vehicle system ).

Regarding claim 8, Knockeart shows a server for a driver assistance system (See at least Para 0075 for Sever system 125 on figure 3).


Regarding claims 11 and 12, Knockeart et al shows a computer readable medium stored in a programming element which when executed on a control unit of a driver assistance system instructs the drive assistance system (See at least Figure 2 for computer readable medium as DRAM 220 and Static Storage 222 within onboard computer as on Para 0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knockeart et al, US Pat Pub No.2003/0055542 in view of Markus et al, DE -2011-083039 in view of English Translation.

Regarding claim 4, Knockeart et al shows the control unit configured to instruct the communication device to request the off board trajectory from the server when a value for the quality of the sensor data for calculating the onboard trajectory corresponding a predefined threshold (See at least Para 0189 for off route tolerance as value quality for disparity, initially at 150 feet but max at 500 feet at 1/100 feet travelled between GPS and dead reckoning estimates); however, Knockeart does not shows sensor data quality below a predefined threshold.
Markus et al shows sensor data quality below a predefined threshold (See at least Para 0035 for quality factor small than the predetermined threshold).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Ian Jen/Primary Examiner, Art Unit 3666